Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
26, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00838-CV


                         MIRA DOSENOVICH, Appellant

                                        V.

RUTH CASSIDY, INDIVIDUALLY AND AS INDEPENDENT EXECUTRIX
   OF THE ESTATE OF MATTHEW CASSIDY, JR., AND BRUCE
                     BRUSKIRT, Appellees

                   On Appeal from the 164th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-20239


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed November 16, 2020. On January
12, 2021, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.
      We dismiss the appeal.



                                     PER CURIAM



Panel consists of Justices Wise, Hassan and Wilson.




                                        2